

Purchase and Sale Agreement


This Purchase and Sale Agreement (this “Agreement”) is made as of the 30th day
of August, 2011, by and between Bzdick Properties, LLC, a New York limited
liability company with offices at 935 Raccoon Run, Victor, New York 14564
(hereinafter called “Seller”), and Premier Packaging Corporation, a New York
corporation with offices 6 Framark Drive, Victor, New York 14564 (hereinafter
called “Buyer”).
 
WITNESSETH


Whereas, Seller is the fee owner of certain real property known as 6 Framark
Drive, Town of Victor, County of Ontario and State of New York (Tax Map No.
28.05-1-50.218) and as more particularly described on Exhibit A attached hereto
and made a part hereof (the “Land”); and
 
Whereas, Seller desires to sell and Buyer desires to purchase the Property from
Seller upon the terms and conditions set forth herein below.


Now Therefore, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Buyer agrees to purchase the Property from Seller and
Seller agrees to sell the Property to Buyer on the following terms and
conditions:


SECTION 1
Property and Consideration


1.1         Property.  With respect to the conveyance of the fee interest in the
Land, such conveyance shall include all right, title and interest of Seller, if
any, in and to:


 
(a)
Strips and gores of land adjoining or abutting the Land, if any;



 
(b)
Any land lying in the bed of any street, road, avenue or alley, opened or
proposed, in front of, running through or adjoining the Land;



 
(c)
Any easement, privilege or right-of-way over, contiguous or adjoining the Land,
and all the other easements, if any, inuring to the benefit of the Land or the
fee owner thereof;



 
(d)
The appurtenances and hereditaments belonging or in any way appertaining to the
Land;



 
(e)
All of the buildings and improvements situated on the Land (collectively, the
“Building”);



 
(f)
All right, title and interest, if any, in and to the fixtures attached or
appurtenant to the Building;



 
(g)
To the extent they may be transferred under applicable law, all licenses,
permits, approvals and authorizations required for the use and operation of all
or any portion of the Building and the Land; and



 
(h)
Any award made or to be made in lieu of any interest referred to in the above
subdivisions (a) through (g), with Seller agreeing to execute and deliver to
Buyer on demand at the Closing (as hereinafter defined), or thereafter, all
proper instruments for conveyance of such title and the assignment and
collection of such award, the foregoing (a) through (h), together with the Land,
being collectively known as the “Property”.


 
1

--------------------------------------------------------------------------------

 

1.2         Effective Date.  This Agreement shall be in full force and effect as
of the closing date (the “Closing”). Buyer intends to exercise its option to
purchase the Property pursuant to the terms of that certain Lease Agreement
dated February 12, 2010, executed by the parties (the “Lease Agreement”).


1.3         Purchase Price.  The purchase price for the Property (the “Purchase
Price”) shall be as follows:


(a) Purchase Price shall be One Million Five Hundred Thousand and No/100 Dollars
($1,500,000.00).


1.4         Method of Payment.  Upon the execution of this Agreement by both
Buyer and Seller, Buyer shall deposit with Seller’s attorney Harter Secrest &
Emery LLP, as escrow agent (the “Escrow Agent), the sum of ONE HUNDRED FIFTY
THOUSAND and No/100 Dollars ($150,000.00) (the “Downpayment”).  This deposit
shall be credited against the Purchase Price at Closing or returned to Buyer if
this transfer does not close for any reason other than Buyer’s
default.  Document Security Systems, Inc. (“DSS”) shall deliver a promissory
note in the amount of $150,000 to Seller, on terms to be mutually agreed upon
between Buyer, Seller and DSS. Buyer shall pay by immediately available funds
the balance of the Purchase Price at the Closing.


 1.5        Application of Downpayment.  The Escrow Agent shall hold the
Downpayment until the Closing or sooner termination of this Agreement, and shall
pay over or apply such proceeds in accordance with the terms of this
Agreement.  If for any reason the Closing does not occur and either party makes
a written demand upon Escrow Agent for payment of the Downpayment, Escrow Agent
shall give written notice to the other party of such demand.  If Escrow Agent
does not receive a written objection from the other party to the proposed
payment within five (5) business days after the giving of such notice, Escrow
Agent is hereby authorized to make such payment.  If Escrow Agent does receive
such written objection within such five (5) business day period, or if for any
other reason Escrow Agent in good faith shall elect not to make such payment,
Escrow Agent shall continue to hold the Downpayment until otherwise directed by
written instructions from the parties to this Agreement or a final judgment of a
court of competent jurisdiction. However, Escrow Agent shall have the right at
any time to deposit the Downpayment with the clerk of the Supreme Court of the
county in which the Land is located.  Escrow Agent shall give written notice of
such deposit with the clerk of the Supreme Court to Seller and Buyer.  Upon such
deposit Escrow Agent shall be relieved and discharged of all further obligations
and responsibilities hereunder.
 
1.6         Miscellaneous Escrow Provisions.
 
 
(a)
The parties acknowledge that the Escrow Agent is to deposit the Downnpayment
into Escrow Agent’s trust account and said Downpayment shall be credited against
the Purchase Price if paid to Seller at Closing.

 
 
(b)
The parties acknowledge that Escrow Agent is acting solely as a stakeholder at
their request and for their convenience, that Escrow Agent shall not be deemed
to be the agent of either of the parties, and that Escrow Agent shall not be
liable to either of the parties for any act or omission on its part unless taken
or suffered as a result of Escrow Agent’s gross negligence.  Seller and Buyer
shall jointly and severally indemnify and hold Escrow Agent harmless from and
against all costs, claims and expenses, including reasonable attorneys’ fees,
incurred in connection with the performance of Escrow Agent’s duties hereunder,
except with respect to actions or omissions involving gross negligence on the
part of Escrow Agent.

 
 
2

--------------------------------------------------------------------------------

 

 
(c)
Escrow Agent has acknowledged agreement to these provisions by signing in the
place indicated on the signature page of this Agreement.

 
 
(d)
If Escrow Agent is also Seller’s attorney, Escrow Agent or any member of its
firm shall be permitted to act as counsel for Buyer in any dispute as to the
disbursement of the Downpayment or any other dispute between the parties whether
or not Escrow Agent is in possession of the Downpayment and continues to act as
Escrow Agent.

 
SECTION 2
Terms and Conditions of Sale


2.1         Deed and Title Documents.  Seller shall convey the Property by a
warranty deed in proper statutory form for recording (the “Deed”). Buyer, at
Buyer’s expense, shall obtain within thirty (30) days from the Effective Date:
(i) fully guaranteed tax, title and United States District Court searches, and
if requested, searches under the Uniform Commercial Code of records in the
appropriate offices, dated or re-dated subsequent to the Effective Date, along
with a local tax certificate where such taxes are not covered by such searches;
(ii) true and correct copies of all easements, rights-of-way and restrictions of
record; and (iii) an updated instrument survey of the Property (the
“Survey”).  Buyer may pay to have the Property properly staked by a land
surveyor properly licensed by the State of New York.  Buyer shall pay for the
continuation of the above referenced search work and Survey to and including the
time of Closing, the statutorily required New York Real Property Transfer Tax
associated with the Purchase Price and the NYS –TP filing fee.  Buyer shall pay
for any fees incurred for recording the Deed and for any title insurance
policies required by Buyer, which shall be ordered from a title company, or its
authorized agent, properly licensed by the State of New York (the “Title
Company”).


2.2         Title Reports.
 
 
(a)
Within thirty (30) days after receipt by Buyer of the documentation and the
Survey set forth in Section 2.1, Buyer will deliver to Seller a preliminary
title report prepared by Title Company (the “Title Report”), together with a
written notice of any objection to the exceptions shown in the Title Report, and
Seller shall then have ten (10) days from its receipt of the Title Report to
either (a) remove the exceptions or (b) provide Buyer with assurances
satisfactory to Buyer in its sole discretion that the exceptions will be removed
before or at the Closing.  If Seller does neither (a) nor (b) in the ten (10)
day period then Buyer may terminate this Agreement by written notice to Seller
given at any time after the end of the ten (10) day period and the Lease shall
remain in full force and effect.

 
 
(b)
The term “Permitted Exceptions” shall mean: (i) mechanics’ liens (or claims
therefore) for work performed at, or materials supplied to the Property
subsequent to Closing (except to the extent such work is performed at the
request of Seller for purposes of remedying a Buyer objection to the condition
of the Property in which event Seller shall be solely responsible for the costs
thereof); and (ii) all exceptions contained in the Title Report or Survey (a) to
which Buyer does not object as herein provided or (b) as to which Buyer has
waived or is deemed to have waived its objection; provided, however, that the
term Permitted Exceptions shall not include (i) any taxes or assessments other
than general ad valorem real estate taxes for the year of Closing and all
subsequent years; (ii) any monetary judgments, deeds of trust, mortgages or
liens; or (iii) any matters that, prior to Closing, Seller agrees in writing to
remove or cure at or before the Closing.

 
 
3

--------------------------------------------------------------------------------

 

2.3         Marketability of Title.


 
(a)
As set forth in Section 2.2(b), the existence of monetary judgments, deeds of
trust, mortgages or liens, other than the Permitted Exceptions, shall not be
objections to title, provided that properly executed instruments, in recordable
form, necessary to satisfy and release the same are delivered to Buyer at the
Closing together with recording and/or filing fees, and Seller shall pay such
mortgages, liens or encumbrances from the cash consideration to be paid to
Seller by Buyer hereunder.



 
(b)
Except for the Permitted Exceptions, Seller will, upon the request of Buyer or
the Title Company, deliver or cause to be delivered to Buyer and/or the Title
Company any affidavit or affidavits for the purpose of removing any judgments,
bankruptcies or any other liens or encumbrances of record as the case may be or
will pay or otherwise arrange to have such liens or encumbrances discharged of
record.



2.4         Eminent Domain.  If prior to the Closing, all or any part of the
Property is taken by eminent domain or purchased in lieu thereof, Buyer may, by
written notice to Seller, elect to terminate this Agreement prior to the Closing
provided that such termination occurs within thirty (30) days after the taking
and within thirty (30) days after Buyer receives actual notice thereof.  In the
event that Buyer shall so elect, both parties shall be relieved and released of
and from any further liability hereunder and the Downpayment  and interest
thereon shall be returned to Buyer. Unless Buyer terminates this Agreement, it
shall remain in full force and effect, and Seller shall assign, transfer, and
set over to Buyer all of Seller’s right, title and interest in and to any awards
or claims that may be made for such taking.


2.5         Apportionments.  The following are to be apportioned as of the close
of business on the day of the Closing:


 
(a)
Current taxes, assessments and sewer rents, if any, shall be apportioned on the
basis of the current tax year. Taxes payable during the current tax year shall
be apportioned for the tax year; and



 
(b)
Water charges on the basis of the billing period shall be apportioned, or if
there are water meters on the Property, then Seller shall furnish a final
reading to the date of the Closing and shall pay for the final bill; and



 
(c)
Seller will request all utility companies to read any meters, if any, which are
for services billed directly to Seller to and including the Closing and will be
responsible therefore.



2.6         Maintenance and Condition of Property.  From and after the Effective
Date to and including the Closing, Buyer shall maintain the Property in
accordance with the Lease.

 
4

--------------------------------------------------------------------------------

 

2.7         Property Being Sold “AS IS”. Buyer hereby acknowledges, understands
and agrees that it has occupied the Property pursuant to the Lease, has had an
opportunity to inspect the Property as set forth herein and agrees, covenants,
represents and warrants that (i) prior to Closing, Buyer will have fully
examined and inspected the Property, including the construction, renovation,
environmental condition, all governmental approvals, and any applicable
resolutions and agreements, operation and leasing of the Property, together with
any other documents and materials with respect to the Property which Buyer deems
necessary or appropriate in connection with its investigation and examination of
the Property, (ii) the Property will be purchased by Buyer “AS IS, WHERE
IS”,  (iii) Buyer will have decided to purchase the Property solely on the basis
of its own independent investigation, and (iv) effective as of the Closing Date,
Buyer releases and forever discharges Seller (and its principals and heirs of
the principals, managers, members, employees, agents, and representatives) of
and from all actions, causes of action, damages, obligations, liabilities,
claims and demands, at law or in equity, whether known or unknown, which arise
in connection with the presence of any hazardous material or waste on the
Property or the violation or noncompliance of any Environmental Laws (as
hereinafter defined).  Buyer hereby acknowledges and agrees that Seller has not
made, does not make, and has not authorized anyone else to make any
representation and/or warranty regarding any matter or thing pertaining to the
Property, except as expressly set forth herein. SELLER MAKES NO WARRANTY OR
REPRESENTATION, EXPRESS OR IMPLIED OR ARISING BY OPERATION OF LAW, INCLUDING,
WITHOUT LIMITATION, ANY WARRANTY OF CONDITION, HABITABILITY, MERCHANTABILITY, OR
FITNESS FOR A PARTICULAR PURPOSE IN CONNECTION WITH THE PROPERTY.  All
information and documentation relating to the Property that have been provided
or that may be provided to Buyer during the course of Buyer's due diligence
investigation of the Property is provided without warranty of any kind,
including as to the accuracy, validity, or completeness of any such information
or documentation.  The provisions of this Paragraph shall survive the
Closing.  The term “Environmental Laws” as used in this Agreement shall any
federal, state, regional, county or local governmental statute, law, regulation,
ordinance, order or code or any consent decree, judgment, permit, license, code,
covenant, deed restriction, common law, or other requirement presently in effect
or hereafter created, issued or adopted, pertaining to protection of the
environment, health or safety of persons, natural resources, conservation,
wildlife, waste management, and pollution (including, without limitation,
regulation of releases and disposals to air, land, water and ground water),
including, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended by the Superfund Amendments
and Reauthorization Act of 1986, 42 U.S.C. 9601 et seq., Solid Waste Disposal
Act, as amended by the Resource Conservation and Recovery Act of 1976 and Solid
and Hazardous Waste Amendments of 1984, 42 U.S.C. 6901 et seq., Federal Water
Pollution Control Act, as amended by the Clean Water Act of 1977, 33 U.S.C. 1251
et seq., Clean Air Act of 1966, as amended, 42 U.S.C. 7401 et seq., Toxic
Substances Control Act of 1976, 15 U.S.C. 2601 et seq., Occupational Safety and
Health Act of 1970, as amended, 29 U.S.C. 651 et seq., Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. 11001 et seq., National
Environmental Policy Act of 1975, 42 U.S.C. 300(f) et seq., and all amendments
as well as any similar state or local statute or code and replacements of any of
the same and rules, regulations, guidance documents and publications promulgated
thereunder.  The provisions of this Section shall survive the Closing and shall
be included in the Deed.
 
SECTION 3
Closing


3.1         Closing.  The Closing for the transaction contemplated by this
Agreement shall take place on a day and at a time and location mutually agreed
upon by the parties, but not later than on or about thirty (30) days from the
date Buyer removes all the conditions and contingencies contained in this
Agreement.


SECTION 4
Miscellaneous


4.1         Default by Buyer or Seller.  In the event of a willful or material
default hereunder by Buyer, Seller shall retain the Downpayment and any interest
thereon as liquidated damages.  In the event of a willful or material default
hereunder by Seller, Buyer shall receive a refund of the Downpayment and any
interest thereon.


4.2         Survival of Representations and Warranties.  Each of the parties
hereto covenants and agrees that its representations and warranties contained in
this Agreement and in any document delivered or to be delivered pursuant to this
Agreement and in connection with the Closing hereunder shall not survive the
Closing, unless specifically stated otherwise herein.

 
5

--------------------------------------------------------------------------------

 

4.3         Risk of Loss.  The risk of loss or damage to the Property by fire or
other casualty, or by taking by eminent domain, until delivery of the deed as
herein provided, shall be assumed by Buyer pursuant to the Lease. 
Notwithstanding the foregoing, this Section shall not create an obligation on
the part of Seller to carry or maintain casualty insurance on the Building
located on the Property.


4.4         Occurrence of Conditions Precedent.  The parties hereto agree to use
their best efforts to cause all conditions precedent to their obligations under
this Agreement to be satisfied.


4.5         Notices.  All notices, requests, demands and other communications
which are required or may be given under this Agreement shall be in writing and
shall be deemed to have been duly given if delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid or to
such other address as any party shall have specified by notice in writing to the
holder or to such other address as any party shall have specified by notice in
writing to the other:


 
If to Seller:

Bzdick Properties, LLC
(See address in the introductory paragraph of this Agreement)
Attn.:  Robert B. Bzdick


 
With a Copy to Seller’s Attorney:

Harter Secrest & Emery LLP
1600 Bausch & Lomb Place
Rochester, New York 14604
Attention:  Patrick Quigley, Esq.


If to Buyer:
Premier Packaging Corporation
(See address in the introductory paragraph of this Agreement)
Attn.: Philip Jones, CFO


With a Copy to Buyer’s Attorney:
Jeffrey D’Angelo, VP & General Counsel
Document Security Systems, Inc.
28 East Main Street, Suite 1525
Rochester, New York 14614


4.6         Public Announcements and Confidentiality.  Seller represents and
warrants that it will not issue any press release or otherwise make any public
statements with respect to the transactions contemplated hereby. Buyer hereby
agrees that it will use reasonable efforts to keep the terms and provisions of
this Agreement confidential, provided, however, Buyer may disclose the terms and
conditions of this Agreement to Buyer’s legal, financial, engineering,
construction and design professionals and consultants.


4.7         Entire Agreement.  This Agreement constitutes the entire agreement
among the parties hereto with respect to the subject matter hereof and the
parties hereto acknowledge that they have not relied on any verbal or written
statements, representations, real estate broker “set up” or information
pertaining to the transaction contemplated by this Agreement and hereby agree
that neither shall be liable nor bound by any such statements, representations,
“set-ups” or information not contained herein.


4.8         Binding Effect; Benefits.  This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective successors and
assigns.  Nothing in this Agreement, expressed or implied, is intended to confer
on any other person other than the parties hereto, or their respective
successors and assigns, any rights, remedies, obligations under or by reason of
this Agreement.

 
6

--------------------------------------------------------------------------------

 

4.9         Assignability.  Buyer may form a new entity for the purpose of
assigning this Agreement , provided that Buyer owns a majority interest in such
entity, and any assignment by Buyer shall require the consent of Seller, which
shall not be unreasonably withheld.  If Buyer does assign this Agreement then
Buyer and its assignee shall be jointly and severally obligated, responsible and
liable for the performance of Buyer’s obligations hereunder, regardless of any
such assignment.


4.10       Applicable Law.  This Agreement and the legal relations between the
parties hereto shall be governed by and construed in accordance with the laws of
the State of New York.


4.11       Section and Other Headings.  The section and other headings contained
in this Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Agreement.


4.12       Accounting Terms.  Each accounting term not defined in this
Agreement, and each accounting term partly defined in this Agreement to the
extent not defined, shall have the meaning given to it under generally accepted
accounting principles.


4.13       Exhibits.  All exhibits mentioned in this Agreement shall be attached
to this Agreement and shall form an integral part hereof.


4.14       Counterparts and Time for Signatures.  This Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original
and all of which together shall be deemed to be one and the same instrument.
Signature transmitted via PDF or other form of electronic media shall be deemed
original signatures for purposes of this Agreement.


4.15       FIRPTA.  Seller represents that Seller is not a “foreign person”, as
defined in Internal Revenue Code Section 1445 and regulations issued thereunder
and will provide an affidavit to that effect at Closing.


4.16       Brokerage.  Seller and Buyer each represents to the other that it has
dealt with no broker in connection with this Agreement.  Seller and Buyer each
hereby agrees to indemnify and hold the other harmless against and from any and
all claims, liabilities and expenses (including but not limited to reasonable
attorneys fees) incurred by the other as a result of any commission or
compensation claimed by or due to any broker.  Seller shall be fully and wholly
responsible for the payment of any fees or compensation payable to Broker.  This
Section 4.16 shall survive the Closing or, if the Closing does not occur, the
termination of this Agreement.


4.17       1031 Exchange.  Seller and Buyer hereby acknowledge that either party
may elect to effect the sale and purchase of the Property as an exchange
pursuant to Section 1031 of the Internal Revenue Code, provided the electing
party utilizes the services of a “Qualified Intermediary” as defined in Treasury
Regulation § 1.1031(k)-(g)(4)(iii) (the “Intermediary”) to effectuate such
Section 1031 exchange and will cooperate in the accomplishment of that purpose
provided that the electing party provided prior written notice to the other
party of said purpose.  The electing party may assign this Agreement to the
Intermediary without the other party’s consent for purposes of effectuating a
1031 exchange.  The other party agrees to execute such documents as are
reasonably necessary or appropriate and to otherwise cooperate with the electing
party to effectuate a Section 1031 exchange.


4.18       Conflict.  If there is any inconsistency between the provisions of
this Agreement and those contained in the printed Lease to which this Agreement
is annexed to, the provisions of this Agreement shall prevail and govern the
parties.


{Signature page follows}

 
7

--------------------------------------------------------------------------------

 

In Witness Whereof, the undersigned have duly executed this Agreement as set
forth above and it shall be effective as of the Effective Date.
 
SELLER:
 
Bzdick Properties, LLC
     
By:
/s/ Robert Bzdick
 
Name:  
Robert Bzdick
 
Title:
Member
     
BUYER:
 
Premier Packaging Corporation
     
By:
/s/ Philip Jones
 
Name:
Philip Jones
 
Title:
Secretary & Treasurer
 



The party below hereby executes this Agreement solely for the purpose of
acknowledging and accepting its obligations as Escrow as set forth in this
Agreement.


ESCROW AGENT:
 
Harter Secrest& Emery LLp
     
By:
/s/ Patrick quigley
 
Name:  
Patrick Quigley
 
Title:
Attorney
 
Date Executed:  August 30, 2011
 


 
8

--------------------------------------------------------------------------------

 